DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/240,747 filed on 26 April 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 and 10 recite the limitation “…means for transmitting, reflecting, and dispersing light from the light source…”  It appears from a review of the Specification that a single means for transmitting, reflecting, and dispersing light from the light source a means for any of dispersing, reflecting, and transmitting…”, which places the limitation in an alternate configuration instead of cumulative.  For the purposes of examination, the limitation will be treated in the alternative, meaning that any of dispersing, reflecting, and transmitting will meet the limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite the limitation “…in an optically connected arrangement…”  There is no clear indication of what is included or excluded by this language, thus the claims are indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim.  It is unclear what “optically connected” means, and the Specification provides no guidance on what the term means and it is unclear.  This limitation will not be examined on the merits.
Claims 1 and 10 recite both a light source and a means for transmitting, reflecting, and dispersing the light.  However, it is unclear, based on a review of the Specification, how both a light source and a means for transmitting and dispersing the 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9-12, 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2011/0138667 to Bolden.
Regarding Claims 1-2, Bolden discloses a selectively illuminating firearm comprising:
a serialized receiver (G);
one or more firearm accessories (see fig.3, 5a, figs.4-6, figs. 7-8);
a light source disposable on the receiver or accessories (light source a plurality of LEDs; see at least paragraph 29 and fig.4 12a/12b);
means for dispersing light from the light source (via the LEDs), wherein the light is visible from the left or right of the longitudinal axis of the firearm (with illumination of a light source, the light may be seen in any direction in the dark as the light spreads out from the LED source);
electronic means for powering the light source (at least paragraphs 27, 29);
means for selectively activating the light source independent of a user’s discharge or other operation of the firearm (via switches 14/16, 160, 103); and
wherein the means for dispersing light is disposed on a slide (fig.4).
Regarding Claim 3, Bolden discloses wherein the plurality of LED lights are arranged in a discernable shape (12a/12b are arranged in a short line, as two circles, etc… all discernable shapes).
Regarding Claim 5, Bolden discloses a receiver for a handgun (see fig.4).
Regarding Claim 9, Bolden discloses the light is in a discernable shape (12a/12b are arranged in a short line, as two circles, etc… all discernable shapes); and
the discernable shape comprises a straight line (see fig.4, 12a/12b, it is noted these may also be considered a logo).
Regarding Claim 10, Bolden discloses a kit for use with a firearm having a serialized receiver comprising:
one or more firearm accessories (see fig.4, 40a/40b);
at least one light source (fig.4, 12a/12b);
at least one means for dispersing light from the light source disposable on the receiver or accessory (LEDs, at least paragraph 29);
wherein the light is visible from the left or right of the longitudinal axis of the firearm (with illumination of a light source, the light may be seen in any direction in the dark as the light spreads out from the LED source);
means for selectively activating the light source independent of a user’s discharge or other operation of the firearm (via switches 14/16, 160, 103); and
wherein one of the one or more firearm accessories is a means for attaching configured to be able to releasably secure to at least one of the receiver or accessories, and the at least one light source and the means for dispersing light from the light source are disposed on the means for attaching (see figs. 4, 7).
Regarding Claim 11, Bolden discloses the light source is an electrically illuminable mini light bulb (the LEDs disclosed are considered to be a mini light bulb without further limitations of what a mini light bulb means).
Regarding Claim 12, Bolden discloses LEDs (see at least paragraph 29).
Regarding Claim 14, Bolden discloses the  means for attaching comprises a clip slidably mateable with the receiver or accessories (see fig.6 where 5b is slidably mateable with G; see fig. 8 where 108b slides onto underside rail of the handgun).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0138667 to Bolden.
Regarding Claims 4, 13, Bolden discloses the firearm/kit of claim 1/10, but fails to specifically disclose the light source is one or more of a mini induction bulb, incandescent bulbs, halogen light bulbs, or UV bulbs.
Bolden discloses LED lights.  However, substituting an LED light for a different type of light bulb that is known in the art would have been an obvious engineering design choice to one having ordinary skill, as a simple substitution of one known element for another to obtain predictable results.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0138667 to Bolden in view of US Patent Application Publication 2013/0042514 to Douglas.
Regarding Claim 8, Bolden discloses the firearm of claim 1, but fails to specifically disclose the means for transmitting, reflecting, and dispersing light is reflective tape.  However, Douglas discloses a system for a firearm accessory within a .

Claims 1-2, 6, 10, 12 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2009/0013581 to LoRocco.
Regarding Claims 1-3, 5-6, 9-12, LoRocco discloses a selectively illuminating firearm and kit comprising:
a serialized receiver (not shown, at least paragraph 21);
one or more firearm accessories (see fig.1, 18/20);
a light source disposable on the receiver or accessories (light source a plurality of LEDs; see at least paragraphs 30-31 elements 64);
means for dispersing light from the light source (via the LEDs and fiber optic elements 62), wherein the light is visible from the left or right of the longitudinal axis of the firearm (with illumination of a light source, the light may be seen in any direction in the dark as the light spreads out from the LED source);
electronic means for powering the light source (at least paragraph 31 discloses battery); and
wherein the means for dispersing light is disposed on a slide (figs. 1-2).
means for selectively activating the light source independent of a user’s discharge or other operation of the firearm.  However, LoRocco teaches a battery operated LED, and it would have been obvious to one having ordinary skill to incorporate a switch into the system in order to power off the battery to conserve energy, as switches and batteries are old and well-known technologies.
Regarding Claim 3, LoRocco discloses the LEDs in a discernable shape (circles).
Regarding Claim 5, LoRocco discloses a handgun (see figures).
Regarding Claim 9, LoRocco discloses the discernable shape (at least circles), the discernable shape comprises a straight line (when the sights are aligned, the 2 rear sights and single front sight aligns to a straight line; may also be considered a logo).
Regarding Claim 11, LoRocco discloses the light source is an electrically illuminable mini light bulb (the LEDs disclosed are considered to be a mini light bulb without further limitations of what a mini light bulb means).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/JOHN COOPER/Primary Examiner, Art Unit 3641